Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed November 2, 2021 and the Information Disclosure Statement filed February 22, 2022.

3.	Claims 1, 11, and 20 have been amended.

4.	The Information Disclosure Statement filed February 22, 2022 has been considered.

5.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
6.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed November 2, 2021.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining a level of entropy in the cloud computing environment based on the workloads; determining a reliability score and at least one recommendation for a security policy based on the level of entropy” as recited in the amendment filed November 2, 2021 with respect to independent claims 1, 11, and 20
determining a level of entropy… based on the workloads”.  Furthermore, prior art of record fails to explicitly teach “determining a reliability score and at least one recommendation for a security policy based on the level of entropy”, wherein the security policy coupled with the graph database is used to determine “a list of violations, the list of violations including at least one relationship from the relationships between the workloads in the graph database, the at least one relationship being not allowed by at least one of the rules in the security policy”.
For at least these reasons above, claims 1-20 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 24, 2022